DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	On page 1 of the specification, paragraph 0001, please correct the application number for the continuation of U.S. Patent Application “19/900,522”.   The correction application number for continuation of U.S. Patent Application should be --16/900,522--.
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11240778. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claims of U.S. Patent No. 11240778.  Application claims define an obvious variation of the invention claimed in U.S. Patent No. 11240778.  The assignee of all applications of all applications is the same.  Claims of the instant application are anticipated by patent claims in those claims of the patent contain all the limitations of claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.  To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11240778, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.  
For example:
Claim 1 of instant application:
A network node, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: perform one or more positioning measurements of one or more types of positioning measurements of one or more reference signals; and cause the at least one transceiver to transmit, to a positioning entity, the one or more positioning measurements and one or more measurement quality values representing a measurement quality of the one or more positioning measurements, the one or more measurement quality values based on measurement quality reporting parameters, wherein the measurement quality reporting parameters comprise a minimum error value, a maximum error value, a number of bits used for the one or more measurement quality values, and a scaling function or an identifier of the scaling function.
Claim of U.S. Patent No. 11240778:
A network node, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: perform one or more positioning measurements of one or more types of positioning measurements of one or more reference signals; and cause the at least one transceiver to transmit, to a positioning entity, the one or more positioning measurements and one or more measurement quality values representing a measurement quality of the one or more positioning measurements, the one or more measurement quality values based on measurement quality reporting parameters, wherein the measurement quality reporting parameters comprise at least a minimum error value for the one or more positioning measurements, a maximum error value for the one or more positioning measurements, and a number of bits used to report the one or more measurement quality values, wherein the number of bits is based on the minimum error value, the maximum error value, and a scaling function, and wherein the scaling function is used to calculate the one or more measurement quality values based on the minimum error value, the maximum error value, and the number of bits.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 10-12, 15, 17, 22-24, 27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20110207477) (hereinafter Siomina) in view of ERICSSON (On higher resolution RSTD measurement report mapping Discussion, Decision, 3GPP Draft; R2-166676, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG2, no. Kaohsiung, Taiwan, October 10th – 14th, 2016, pages 1-5) (hereinafter Ericsson) (Siomina and Ericsson are disclosed in the IDS filed by applicant on 01/11/2022).

    PNG
    media_image1.png
    779
    477
    media_image1.png
    Greyscale

Regarding claims 1 and 29:
As shown in figures 1-8, Siomina discloses a network node (see base station 110 in figure 2D), comprising: 
a memory (par 0083); 
at least one transceiver (110 in figure 2D par 0064); 
and at least one processor (420 in figure 4) communicatively coupled to the memory (12 in figure 12) and the at least one transceiver (110 in figure 2D par 0064), the at least one processor (420 in figure 4) configured to: 
perform one or more positioning measurements of one or more types of positioning measurements of one or more reference signals (see one or more reference signals  in figure 2D) (par 0069-0078); and 
cause the at least one transceiver to transmit, to a positioning entity (see one or more reference signals  in figure 2D) (par 0069-0078), the one or more positioning measurements and one or more measurement quality values (see channel characteristic and quality values in figure 2D) (par 0069-0078, 0086) representing a measurement quality of the one or more positioning measurements (par 0069-0078, 0086), the one or more measurement quality values based on measurement quality reporting parameters (see table 1, the  measurement quality parameters reporting.  Par 0013) (par 0021, 0035), and a scaling function (abstract) (in the specification of instant application, page 32, paragraph 0094, the applicant discloses “the present disclosure describes a configurable scaling function to be used for reporting the measurement error of positioning measurements (e.g., timing measurements, such as RSTD, ToA, etc., and angle measurements, such as AoA, ZoA, etc.)”.  Therefore, the examiner makes his broadest interpretation consistent with applicant’s specification that the timing measurement to be scaling function (see abstract).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - §  2116.01 for case law pertinent to claim analysis”) or an identifier of the scaling function.
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the measurement quality reporting parameters comprise a minimum error value, a maximum error value, a number of bits used for the one or more measurement quality values.
However, Ericsson in the same field of endeavor teaches wherein the measurement quality reporting parameters comprise a minimum error value, a maximum error value, a number of bits used for the one or more measurement quality values (see subsection 2.4, OTDOA-MeasQuality having three fields, the 2-bits error-Resolution field, the 5-bits error-Value field and the 3-bits error-NumSamples field, which provide both the minimum error value and the maximum error value).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use quality reporting parameters as taught by Ericsson to modify the system and method of Siomina in order to provide finer error resolution (see subsection 2.4) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 
Regarding claims 17 and 30:
As shown in figures 1-8, Siomina discloses a positioning entity, comprising: 
a memory (par 0083); 
at least one network interface (see the network links between network entities in figures 1A-1B); 
and at least one processor (620 in figure 4) communicatively coupled to the memory (par 0083) and the at least one network interface (see the network links between network entities in figures 1A-1B and figure 6), the at least one processor (620 in figure 4) configured to: 
cause the at least one network interface to transmit (see the transmission via network link in figures 1A-1B and figure 6), to a network node (see base station 120 in figure 6), during a positioning session between a mobile device (110 in figures 1 and 6) and the positioning entity (130 in figures 1 and 6), positioning assistance data including a measurement quality definition field indicating how a measurement quality of positioning measurements (see quality of positioning measurements in figure 2D) performed by the network node (see base station 120 in figure 6) is to be reported (see table 1, the  measurement quality parameters reporting.  Par 0013), a scaling function or an identifier of the scaling function (abstract) (in the specification of instant application, page 32, paragraph 0094, the applicant discloses “the present disclosure describes a configurable scaling function to be used for reporting the measurement error of positioning measurements (e.g., timing measurements, such as RSTD, ToA, etc., and angle measurements, such as AoA, ZoA, etc.)”.  Therefore, the examiner makes his broadest interpretation in light of applicant’s specification that the timing measurement to be scaling function (see abstract).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   §  2111 - §  2116.01 for case law pertinent to claim analysis”), or any combination thereof; and 
receive, from the network node via the at least one network interface (see figures 1-2), one or more positioning measurements of one or more reference signals (see one or more reference signals in figures 2) and one or more measurement quality values (see measurement quality values in figures 2) representing a measurement quality of the oneQC194253C1Qualcomm Ref. No. 194253C144 or more positioning measurements (see table 1, the measurement quality parameters reporting.  Par 0013, 0069-0078, 0086), the number of bits, and the scaling function (abstract) (in the specification of instant application, page 32, paragraph 0094, the applicant discloses “the present disclosure describes a configurable scaling function to be used for reporting the measurement error of positioning measurements (e.g., timing measurements, such as RSTD, ToA, etc., and angle measurements, such as AoA, ZoA, etc.)”.  Therefore, the examiner makes his broadest interpretation consistent with applicant’s specification that the timing measurement to be scaling function (see abstract).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   §  2111 - §  2116.01 for case law pertinent to claim analysis”) or the identifier of the scaling function.
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the measurement quality definition field comprises a minimum error value, a maximum error value, a number of bits used for the measurement quality value.
However, Ericsson in the same field of endeavor teaches wherein the measurement quality definition field comprises a minimum error value, a maximum error value, a number of bits used for the measurement quality value (see subsection 2.4, OTDOA-MeasQuality having three fields, the 2-bits error-Resolution field, the 5-bits error-Value field and the 3-bits error-NumSamples field, which provide both the minimum error value and the maximum error value).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use quality reporting parameters as taught by Ericsson to modify the system and method of Siomina in order to provide finer error resolution (see subsection 2.4) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 2:
Siomina further discloses receive, from the positioning entity via the at least one transceiver (see figures 1-2), a measurement quality definition field in positioning assistance data comprising the minimum error value, the maximum error value, the number of bits used for the one or more measurement quality values, the scaling function or the identifier of the scaling function (timing measurement interpreted to be scaling function.  See abstract), or any combination thereof.

Regarding claims 10 and 22:
Siomina further discloses wherein the at least one processor is further configured to: cause the at least one transceiver to transmit one or more confidence values representing a confidence of the network node in the one or more measurement quality values.  

Regarding claims 11 and 23:
Siomina further discloses cause the at least one transceiver to transmit the one or more positioning measurements based on the one or more confidence values being higher than a threshold confidence value (par 0071-0078).  

Regarding claim 12:
Siomina further discloses wherein the at least one processor is further configured to: receive, via the at least one transceiver, the threshold confidence value from the positioning entity (130 in figure 1, par 0071-0078).

Regarding claim 15 and 27:
Siomina further discloses wherein the one or more positioning measurements comprise one or more timing measurements of the one or more reference signals (par 0005), one or more angle measurements of the one or more reference signals, or any combination thereof.

Regarding claim 24:
Siomina further discloses wherein the at least one processor is further configured to: cause the at least one network interface to transmit the threshold confidence value to the network node (120 in figure 1, par 0071-0078).


8.	Claims 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Ericsson as applied to claims 1, 17 and 21 above and further in view of Siomina et al. (US 20130301451) (hereinafter Siomina 51) (Siomina 451 is disclosed in the IDS filed by applicant on 01/11/2022).

Regarding claims 7 and 20:
Siomina further discloses the scaling function (abstract) (in the specification of instant application, page 32, paragraph 0094, the applicant discloses “the present disclosure describes a configurable scaling function to be used for reporting the measurement error of positioning measurements (e.g., timing measurements, such as RSTD, ToA, etc., and angle measurements, such as AoA, ZoA, etc.)”.  Therefore, the examiner makes his broadest interpretation in light of applicant’s specification that the timing measurement to be scaling function (see abstract).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   §  2111 - §  2116.01 for case law pertinent to claim analysis”).
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the scaling function comprises a logarithmic function.  
However, Siomina 451 in the same field of endeavor teaches wherein the scaling function comprises a logarithmic function (par 0076).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scaling factor calculation as taught by Siomina 451 to modify the system and method of Siomina in order to estimate the received power of the reference signals (par 0076) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 8 and 21:
Siomina further discloses the scaling function (abstract) (in the specification of instant application, page 32, paragraph 0094, the applicant discloses “the present disclosure describes a configurable scaling function to be used for reporting the measurement error of positioning measurements (e.g., timing measurements, such as RSTD, ToA, etc., and angle measurements, such as AoA, ZoA, etc.)”.  Therefore, the examiner makes his broadest interpretation in light of applicant’s specification that the timing measurement to be scaling function (see abstract).  Applicants are reminded that MPEP teaches: “During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   §  2111 - §  2116.01 for case law pertinent to claim analysis”).
Siomina discloses all of the subject matter as described above except for specifically teaching wherein the scaling function depends on a scaling factor K.  
However, Siomina 451 in the same field of endeavor teaches wherein the scaling function depends on a scaling factor K (abstract, par 0076).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the scaling factor calculation as taught by Siomina 451 to modify the system and method of Siomina in order to estimate the received power of the reference signals (par 0076) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


9.	Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Ericsson as applied to claims 15 and 27 above and further in view of Lee et al. (US 20180049149) (hereinafter Lee) (Lee is disclosed in the IDS filed by applicant on 01/11/2022).

Regarding claims 16 and 28:
Siomina further discloses the one or more timing measurements comprise one or more time of arrival (ToA) measurements (in paragraph 0035 Siomina teaches “The timing measurement may, e.g., be a time of arrival measurement”) or one or more reference signal time difference (RSTD) measurements of the one or more reference signals, and the one or more angle measurements comprise one or more azimuth angle of arrival (AoA) measurements of the one or more reference signals or one or more zenith angle of arrival (ZoA) measurements of the one or more reference signals
Siomina discloses all of the subject matter as described above except for specifically teaching and one or more reference signal time difference (RSTD) measurements of the one or more reference signals, and the one or more angle measurements comprise one or more azimuth angle of arrival (AoA) measurements of the one or more reference signals or one or more zenith angle of arrival (ZoA) measurements of the one or more reference signals.
However, Lee in the same field of endeavor teaches one or more reference signal time difference (RSTD) measurements of the one or more reference signals, and the one or more angle measurements comprise one or more azimuth angle of arrival (AoA) measurements of the one or more reference signals (see the azimuth angle ɸ of arrival in figure 10 and par 0109) or one or more zenith angle of arrival (ZoA) measurements of the one or more reference signals.

    PNG
    media_image2.png
    445
    524
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use positioning measurement method as taught by Lee to modify the positioning measurement method of Siomina in order to provide measurement report on signal strength of reference signals (par 0109) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Allowable Subject Matter
10.	Claims 3-6, 9, 13-14, 18-19 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Siomina does not teach or suggest wherein the positioning assistance data indicates that the measurement quality reporting parameters are configured separately for each of the one or more positioning measurements, for all of the one or more positioning measurements of each of the one or more types of positioning measurement, for all of the one or more positioning measurements, for all of the one or more positioning measurements in each frequency layer, for all of the one or more positioning measurements in a band, for all of the one or more positioning measurements in a band QC194253C1Qualcomm Ref. No. 194253C1 41 of a band combination, for all elevation-based angle measurements, or for all azimuth- based angle measurements.
The prior art of record, Siomina also does not teach or suggest  the measurement quality definition field includes a subset of the minimum error value, the maximum error value, the number of bits used for the one or more measurement quality values, and the scaling function or the identifier of the scaling function, and the at least one processor is further configured to cause the at least one transceiver to transmit remaining parameters of the minimum error value, the maximum error value, the number of bits used for the one or more measurement quality values, and the scaling function or the identifier of the scaling function.
The prior art of record, Siomina also does not teach or suggest the measurement quality definition field includes the scaling function or the identifier of the scaling function and not the minimum error value, the maximum error value, and the number of bits used for the one or more measurement quality values, and the at least one processor is further configured to cause the at least one transceiver to transmit the minimum error value, the maximum error value, and the number of bits used for the one or more measurement quality values, and not the scaling function or the identifier of the scaling function.
The prior art of record, Siomina also does not teach or suggest the exact equation as recited in claim 9.
The prior art of record, Siomina also does not teach or suggest wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, based on an uncertainty of at least one positioning measurement of the one or more positioning measurements being greater than the maximum error value, an indication that the uncertainty of the at least one positioning measurement is greater than the maximum error value.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davydov et al. (US 9986373) disclose a Long Term Evolution Advanced (LTE-A) location server, user equipment (UE) and evolved Node-B (eNB), where Information may be transmitted to the UE from the location server. The transmission may be triggered by the location server or another entity requesting the UE location. The information may permit the UE to receive a discovery reference signal (DRS) from at least one eNB. The information may contain an indication of measurements to be performed using the DRS. The UE may measure Reference Signal Received Power (RSRP) or Reference Signal Time Difference (RSTD) of the DRS. The UE may send the measurement information to the location server where the UE location is estimated. The UE location may be based on measurements of the DRS and a positioning reference signal (PRS) from one or more eNBs to obtain the Observed Time Difference of Arrival (OTDOA) or Enhanced Cell ID (ECID).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Acting SPE, Art Unit 2631